

Exhibit 10.3
****Text omitted and filed separately
Confidential treatment requested under
17 C.F.R. §200.80(b)(4) and 17 C.F.R. 24b-2


Microsoft Statement of Work


MS Vendor Number:
****
Business Name:
Rainmaker Systems Inc
Street Address:
900 East Hamilton Ave, Suite 400
City, State, Zip Code:
Campbell, CA, 95008
Vendor Contact:
****
Vendor Contact E-mail:
****
Full Name of the Vendor Agreement:
****,**** and **** Trials Management
Effective Date of the SOW:
July 23, 2012
Statement of Work Period of Performance (date range)
July 1, 2012 – June 30, 2015
Microsoft Business Contact:
****



This Statement of Work (“SOW”) to the Vendor Services Agreement effective
2/26/2010 (“Agreement” or “VSA”) between Microsoft Corporation (“Microsoft”) and
Rainmaker Systems Inc (“Vendor”) is entered into between the parties and is
effective on July 23, 2012 (“SOW Effective Date”). This SOW reflects the joining
of the **** and **** SOWs (previously separate) into one SOW. This SOW is
subject to all terms and conditions in the Agreement. In the event of a conflict
between the SOW and the Agreement, the terms and conditions of the SOW will
prevail. The parties agree as follows:


1.
Introduction / Purpose Statement

The purpose of this SOW is to document the requirements, specifications,
implementation approach, deliverables, pricing and other rights and obligations
of the parties to achieve Microsoft’s objectives as more clearly described
herein. Capitalized terms used but not defined in this SOW will have the
meanings described in the Agreement.


The following provides a general overview of Work to be provided under this SOW:


The scope and primary objectives are to:
•
Manage the ****, **** and the ****trial experience through tele-engagement with
trial customers

•
Manage the profiling and qualification of ****, **** Online and ****trial
customers and attach the qualified customer to Microsoft’s channel partners and
Microsoft field sales per business rules provided to Rainmaker by Microsoft.

•
Manage and maintain Chat support for all customers and partners through
profiling and qualification of ****, **** Online and ****trial customers

•
Generate ****, **** Online and ****trial interest through Outbound calling into
subsidiary provided contact lists

•
Verify and maintain data quality in Microsoft systems and tools on a daily basis

2.
Description of Work



The following describes the project expectations and specifications; Vendor
activities; and reporting requirements for:  Work, Services, handling of
Microsoft Products, and/or other items or materials that Vendor will perform
and/or deliver to Microsoft under this SOW and in accordance with the Agreement 
(collectively,




--------------------------------------------------------------------------------



the “Work”). 




2.1.
Product Specifications

With the launch of ****, Microsoft now sells directly to business customers and
public agencies as well as through its extensive network of partners.


The ****, **** Online and **** helps a Microsoft Customer:


****
•
Manage Updates

•
Protect PC’s from Malware

•
Track Hardware and Software Inventory

•
Proactively Monitor PCs

•
Provide Remote Assistance

•
Set Security Policies

•
Manage Multiple Customer Accounts from a single view

•
Increase your insight with reporting tools



****


****
•
Email & Calendar

•
Office Web Apps

•
Websites & Collaboration

IM & Online Meetings    


****


****




--------------------------------------------------------------------------------



•
Increase Sales Performance

•
Boost customer satisfaction

•
Improve marketing effectiveness



2.2.
Services

The scope of services requested is focused on customer qualification through:
•
Manage the profiling and qualification of ****, **** Online and ****trial
customers and attach the qualified customer to Microsoft’s channel partners

•
Manage and Maintain Chat support for all customers and partners through
profiling and qualification of ****, **** Online and ****trial customers

•
Deliver outbound calling to prospective customer to drive ****, **** Online and
****trials. Microsoft will be responsible for providing customer contact lists
and training or campaign review where necessary.



The ****, **** Online and ****Trials process will be supported by
i.
Inside Sales Specialist (ISS )

The Inside Sales Specialist (ISS) will be responsible for attempting to reach
customers from trials, chats or prospecting campaigns with the objective of
conducting customer profiling and basic needs discovery, qualify an opportunity
following BANT criteria. This includes:
•
Discussing with customers Microsoft value proposition of its **** offerings

•
Explaining to customers how Microsoft **** offerings will benefit customers
business

•
Validating the customer profile information captured during Trial Sign-Up

•
Augmenting the customer profile with additional data account and contact data
including:

◦
Customer’s industry

◦
Contact’s job role

◦
Details of the customer’s current infrastructure and solutions

◦
Intended use

◦
Timeline for purchasing decision

◦
Estimated number of users

•
Understanding why the customer has chosen to sign-up for an Online trial

•
Understanding the basic needs of the customer from a PC Management and Office
application functionality perspective

•
Understanding the basic needs of the customer from a CRM functionality
perspective i.e. Sales Force Automation, Customer Care etc.

•
Understanding whether the customer is currently working with a Microsoft partner
on their requirements.

•
Recommending a Microsoft Partner for those customers that do not have a
preferred Partner

•
Ascertaining the customer’s segment according to Microsoft account segmentation

•
Identifying the next steps for the customer based on the data captured





--------------------------------------------------------------------------------



•
Setting the appropriate expectations with the customer in regards to follow-up

•
Ensuring all relevant data gathered is accurately logged in Tiger CRM

In addition to deploying a well-defined engagement model, Inside Sales
Specialist (ISS ) will leverage Microsoft Solution Sales Specialists, other
Microsoft Sales and Services professionals and Microsoft partners who will
assist in providing customers with world-class solutions.


2.3.
Locations

(a)    Facilities
Vendor shall perform the Work under this SOW at the following Site(s) (owned or
leased by Vendor)




Site Name
Location
Rainmaker Europe
Riverview House
Weyside Park
Catteshall Lane
Godalming
GU7 1XE
United Kingdom
Rainmaker Asia
The Square
Greenfield District
Second Floor  
Mandaluyong City, Philippines


Or
Alphaland
Makati City, Philippines
Austin Texas
1908 Kramer Lane
Suite B-300
Austin, TX 78758



Should vendor wish to provide services for this SOW at a location not listed in
section 2.3(a), they must first seek and obtain written approval from Microsoft.


(b)    Language Support
Vendor shall provide the Work under this SOW in the following language(s):




Language Essential (Required)
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****





--------------------------------------------------------------------------------









(c)    All vendor staff including but not limited to ISS, Team Leads, shall have
a working knowledge of English


i.    Adding Supported Languages
Microsoft may request that additional languages be added to support the target
geographic areas and languages not listed as essential in 2.3b to the program
via the Change Order process. The addition of new languages to the program is
subject to (i) the commercial availability of the language skill at the location
requested (ii) and the agreement that Microsoft will pay any cost associated
with developing or adapting training materials in said language.


ii.    Removal or Relocation of a Program Language
In the event that Rainmaker wishes to remove or relocate an Essential Program
Language, the request must be handled through the change order process.


iii.    Changes in Supported Languages
Rainmaker may request the removal or reassignment of any program language
related to a Call Center using the Change Order process. Rainmaker must have
approval from Microsoft to remove or reassign any program languages for Services
currently being delivered under the SOW. Microsoft agrees it will not
unreasonably withhold or delay such approval.


2.4.
Hours of Operation

Days and Hours of Support
Standard Hours of Operation
Weekdays
Rainmaker will provide appropriate coverage during respective business hours of
each country covered.





The vendor will provide and schedule the appropriate staffing to ensure
continuous coverage during business hours for each of the geographic areas being
served by that center. For public holidays of the host site that are not
observed by the target geographic area the vendor must maintain resource
coverage in EMEA and APAC, excluding Americas, which will observe site holidays.
Vendor agrees that Microsoft will not pay for overtime to employees.


The target geographic areas are as follows:


Area
Market
Language
Regional Center
APAC
****
****
****
APAC
****
****
****
APAC
****
****
****
APAC
****
****
****
APAC
****
****
****
Canada
****
****
****
CEE
****
****
****
CEE
****
****
****
CEE
****
****
****





--------------------------------------------------------------------------------



CEE
****
****
****
CEE
****
****
****
CEE
****
****
****
France
****
****
****
GCR
****
****
****
GCR
****
****
****
Germany
****
****
****
India
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
LATAM
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
MEA
****
****
****
UK
****
****
****
US
****
****
****
US
****
****
****
WE
****
****
****
WE
****
****
****





--------------------------------------------------------------------------------



WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****
WE
****
****
****



Outbound calling must comply with the national, regional and local regulations
applicable to business to business calls in each of the markets or countries
being served.


It is Vendor’s responsibility to ensure that all local and national employment
laws are complied with in connection with Vendor’s employees.


Should Microsoft wish to extend the times during which Vendor provides Services,
Vendor agrees to make all reasonable efforts to comply with such requests after
all such requests are documented, via the Change request process as detailed in
the VSA.


2.5.
Vendor Provided Staff- Management

a)
Vendor shall meet the following minimum requirements with regards to management
staffing:







--------------------------------------------------------------------------------



Job Title
Responsibilities
VP/General Manager
(Dedicated, SPOC)
§    Overall organization and program
§    Single Point of Contact
Microsoft Account Manager
(Dedicated)
§    Overall Microsoft relationship manager
Regional Operations Manager
(Dedicated)
§    Set-up and deployment in Europe, Americas and APAC
§    Overall execution and delivery
§    Sourcing and architecture of tele teams
§    Ongoing support of all related projects and deliverables
§    Coordination of global programs within Rainmaker
§    
§    Sourcing and architecture of tele teams
§    Ongoing support of all related projects and deliverables
§    Coordination of global **** and **** programs within Rainmaker
§    Project conference call and meeting facilitation
§    Manage vendor relationships
§    Internal task management
§    Focal point for IT services provided by Rainmaker Solutions Group: systems
administration, email services, web properties and technology requirements
§    Microsite integration management
Sales Floor Managers
(Dedicated)
§    Multi-lingual based on territory coverage under management
§    Responsible for day-to-day call center management
§    Day-to-day metrics and reporting
§    Ensure Service Levels and KPI’s are met
§    Manage process of requalification or acceptance of leads
Quality & Training Managers
§    Quality control & maintenance of existing programs
§    Develop and deliver training programs for ISS , Team Leads and management
§    Creation of job aids
Financial and Reporting Analyst
§    Budget and change order management
§    Financial planning, analysis and reporting
HR & Recruiting Managers
§    Sourcing and recruiting staff at all call center locations
§    Works with contracted centers to maintain rep quality and identify
situations requiring corrective action
§    







2.6.
Vendor Provided Standard Roles and Levels

Vendor will staff the telesales function with personnel who possess the
following characteristics and minimum credentials and qualifications:


Inside Sales Specialist (ISS)
The Inside Sales Specialist (ISS) is a telephone-based resource contacting each
new **** and **** Online and ****Trial customer with the objective of conducting
customer profiling and basic needs discovery to ensure that each customer is
supported in the most appropriate way during their **** or **** Online and
****Trial.
The ISS will discuss with customers Microsoft value proposition of its
****offerings, explaining to customers how Microsoft ****offerings will benefit
customers business.
The ISS will validate customer profile information and understand why the
customer has chosen to sign up for the trial. The ISS will have targets set on
the percentage of trial customers contacted within hours defined in SLA by
country of record available in ****, the percentage of trial customers reached,
and the number and percentage of trial customers successfully qualified and
handed off.
The ISS is responsible for understanding the basic needs of the customer from a
PC Management functionality perspective and also augmenting the sign-up profile
with additional data account and




--------------------------------------------------------------------------------



contact data.
The ISS identifies the customer’s next steps and then sets the appropriate
expectations with the customer for follow up. The appropriate next steps will
depend on a combination of:
•
The customer’s segment

•
The customer’s objective in signing up to the trial

•
The estimated seat size

•
Whether the customer is already engaged with a Microsoft partner



The ISS is expected to recommend a Microsoft Partner for further engagement, if
the customer does not have a preferred incumbent. This role is responsible in
ensuring that qualified customers are handed off smoothly to their next
Microsoft contact or Partner or to proceed with customer self-service.
In addition to the tasks above, the ISS level II will be responsible for
creating opportunities for cross-sell and upsell campaigns and nurture leads
(****% to ****%). In addition they will be responsible for online presentation
in a 1:many model.
Skills and experience by level:
 
Level I
Level II
IT Industry Experience – experience with IT company, manages IT language and
understands how to match IT capabilities to business needs. Preferred Skills -–
Understanding of our Business and Competition
**** years of experience in a Telesales position
More than **** years of experience in the industry or more than **** months of
experience on ISS position at MS
Sales Experience – Field or Telesales Experience a prerequisite, Understands
Business Value. Demonstrate a strong record of success in relationship based
selling.
At least **** years of experience
At least **** years of experience
Cold calling skills – ability to approach and engage a new contact or customer
quickly identifying customer needs. Ability to present offer to match customer
needs.
Required
Required
Outbound Campaign activity involving a complex sale and following a lead through
to completion (Solution Selling)
Optional
Required
Ability and experience with presentations to customers/partners
Optional
Required



Team Leader
The Team Leader provides day-to-day supervision and coaching of the supplier
team and plays a vital role in helping the often relatively inexperienced team
members navigate the challenging matrix of Microsoft, the partner model and the
network of internal Microsoft stakeholders and subject matter experts. The team
leader should be dedicated to Microsoft accounts only, where that is not
feasible the vendor must notify Microsoft of the shared responsibility.


The primary objective for the Team Leader is to manage his/her team to grow the
number and conversion rate of trial customers to paid subscribers whilst
maintaining a positive customer satisfaction




--------------------------------------------------------------------------------



and increasing Microsoft **** and **** Online and Microsoft ****activated
customers. The Team Leader’s role is to:
•
Provide leadership, guidance, and inspiration to the team

•
Provide training on the roles and responsibilities of the team and support
Microsoft-provided training

•
Manage the ISS on a day-to-day basis

•
Monitor performance via call listening and tracking key metrics

•
Coach in areas that require knowledge/skills development

•
Conduct monthly 1:1’s and trial conversion reviews

•
Ensure that team members are skilled and motivated to achieve their targets

•
Provide Chat coaching and transcript monitoring

•
Give input into objective setting process with the relevant managers

•
Ensure the team is adhering to all set processes, guidelines, tools and systems

•
Escalate issues related to customers and partners using process in place

•
Help the team bring the relevant resources together to deliver a comprehensive
service to the customer

•
Drive integration and awareness of the relevant Microsoft and partner resources
which are available for supporting trial success

•
Manage the business productivity of the team by ensuring trial conversion
forecast accuracy and producing necessary metrics as required

Other crucial responsibilities of the Team Leader include compiling and
maintaining call statistics and ensuring a consistently high quality of
operations.
2.7.
Staffing and Staffing Levels

2.7.1.
Resource model by language/country and regional center



Vendor will work with Microsoft to validate the resource model in place as of
the effective date. This model will be called the Transition Resource Model.
Vendor will have **** days from the effective date to transition to the
following resource model. During the **** days transition period, Vendor will
invoice Microsoft for all agents actually in role and delivering services,
according to the Transition Resource Model. Vendor shall not invoice for any
open positions.




--------------------------------------------------------------------------------



Regional Center
Language
ISS - Level I
ISS - Level II
Total resources FY13
Asia
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
EMEA
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
Americas
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
 
****
****
****
****
 
****
****
****
****





2.7.2.
Program Minimum Staffing Commitment

Rainmaker agrees to staff a minimum of 45Total ISS tele-representatives on a
global basis during Year 1 of this SOW. Microsoft agrees not to request a
reduction in the number of resources below 45 Total tele-representatives on a
global basis during Year 1 of this SOW. During that same time Microsoft may
request to increase resources as outlined in 2.7.2 (a).


(a)
Change in Staffing Levels

All staffing changes are subject to the provisions of this SOW. For any change
in staffing level as defined below, Rainmaker will adjust and pro-rate invoices
based on actual days services were performed during the period. This adjust
applies for increases and decreases






--------------------------------------------------------------------------------



i.
Program Resource Changes by Microsoft

All changes in program commitments and personnel assignments will be managed via
the change order process unless specifically permitted by a provision of this
section.


ii.
Addition to Program Resources by Microsoft

Microsoft may request an increase in ISS program staff of not more than ****
within **** day period unless otherwise agreed by Rainmaker.
Rainmaker and Microsoft will mutually agree and sign a change order documenting
the scope of the staff increase or decrease. The change order effective date
will begin no later than on the first day of the following month. Rainmaker will
be required to have said staff delivering Services on behalf of Microsoft within
**** days of change order effective date.


iii.
Program Staffing Changes by Rainmaker.

Unplanned Staff Replacements or Attrition. The parties acknowledge that
unplanned changes will occur from time to time and Rainmaker will be required to
notify Microsoft on all staffing changes updates on a weekly basis, and provide
an English language interim coverage plan within 48 hours after said
notification.


iv.
Program Reassignment

Rainmaker may request the reassignment of Rainmaker personnel with **** days
notification to Microsoft. Unless expressly permitted by Microsoft, Rainmaker
shall not permit said employee to deliver services to a Microsoft Competitor, as
designated by Microsoft within the **** days following the transfer. The
requirement for notice and prior plan to replace is waived if it is determined
by Rainmaker that immediate removal of personnel is necessary to protect either
party's interests.


(b)
Hiring of Rainmaker Personnel

If Microsoft hires a Rainmaker ISS into Microsoft Field Sales team, the
applicable attrition penalty KPI’s will not apply. Microsoft agrees to not
pro-actively recruit Rainmaker ISS agents unless the agent is part of agreed
upon progression plan. Any intent to recruit must be communicated to Rainmaker
and agreed to by RNMK management team. If agent does transfer to MSFT, Microsoft
agrees to adjust KPIs and SLAs accordingly. Microsoft agrees to a pass through
agreement fee (no markup) upon employee hire.


2.8.    Microsoft Supplied Materials
Microsoft will provide the following facilities, tools, and equipment to Vendor
for the purposes of performing the Work (“Microsoft Supplied Materials.”) Vendor
will be responsible for providing all other facilities, tools and equipment not
otherwise described herein.








--------------------------------------------------------------------------------



Qty.
Item
Model / Description / Etc.
As needed for the services contained within the RFP
Latest Microsoft software available for download on microsoft.com
§    Microsoft .NET Framework 4.0
§    Microsoft SQL Server Compact Edition 3.5
§    Microsoft Silverlight
As needed for services contained within the RFP.
Customer data, as provided by Microsoft or developed by Vendor while performing
services under this SOW.
§    N/A





2.8.1.
Expectations of use

(a)
Microsoft will retain all right, title, and interest in and to any of
Microsoft’s pre-existing property and assets and Microsoft Supplied Materials.

(b)
Vendor is not permitted to use any of the Microsoft Supplied Materials for any
purpose other than to provide Services or Work under this SOW.

(c)
All members of the supplier team shall use the loaned Microsoft Supplied
Materials, property and assets specifically and exclusively for the performance
of the work specified in any future SOW.

(d)
Training for the supplier team on proper use of Microsoft-supplied materials
shall be the supplier’s responsibility.

(e)
All Microsoft Pre-Existing Property, assets, and Microsoft Supplied Materials
shall be returned to Microsoft in good condition, less ordinary wear and tear,
upon completion of the SOW.

(f)
Where any of the Microsoft Supplied Materials, property or assets is returned in
sub-standard condition, or not returned within 30 working days of the SOW’s
expiration or termination, the supplier shall be liable to pay the costs of
replacement or repair to the property or assets



2.8.2.
Ongoing training topics

Microsoft will provide as needed and/or as requested training for the telesales
representatives on relevant topics. These trainings will be online trainings. If
training is to be conducted in a classroom, Microsoft will provide a virtual
train the trainer to the Global Vendor Trainer. The Global Vendor Trainer is
responsible to train all reps in all locations. As deemed necessary by
Microsoft, Microsoft shall provide readiness plans and Train the Trainer
programs for new products, program launches and tools enhancements or rollouts,
or if there is a significant change to current products or
processes/initiatives. This shall include training materials and documentation
as appropriate.
2.8.3.
Microsoft internal systems

Microsoft will provide Vendor telesales representatives and management with an
appropriate level of system access and training to support use of a partner and
account look-up and other Microsoft tools as required to perform sales and trial
management functions.


2.8.4.
Reporting templates

Microsoft will provide Vendor with the reporting templates that are needed for
the Weekly Reports


2.9.    General Infrastructure


2.9.1.
Tele workstations and resources

Vendor will provide adequate workstations for all Tele members, which include
ample space for all equipment and storage/filing needs, noise reduction, and any
other variables necessary to ensure it is conducive to a positive and productive
sales environment.








--------------------------------------------------------------------------------



2.9.2.
Other facilities requirements

•
Location of the Team Leaders must be in same general work area as the ISS

•
A meeting room sufficient for the entire Tele team is required

•
A multi-media training room is required that includes full workstation
simulation for each trainee

2.9.3.
Technology Infrastructure

Vendor shall have an infrastructure capable of supporting a variety of data
communications – including phone, e-mail and internet – required to support Tele
operations. Vendor will be able to support file attachments within e-mail and be
compatible with current and future versions of Microsoft Exchange Server,
Microsoft Email client of Exchange or Microsoft Outlook, Office Communications
Server, Microsoft Office and other relevant Microsoft applications necessary to
manage the business. Vendor must have the required infrastructure to remotely
access Microsoft corporate network to perform role related tasks.


2.9.4.
Workstation Requirements

(a)
Desktop

The supplier must equip each Tele member with the following minimum
specifications for each desktop:




System Requirements
Minimum
Preferred
Operating System
Windows 7 (32 or 64-bit)
Windows 8 (32 or 64-bit) in H2
Internet Explorer
Internet Explorer 9.0 with latest service pack 
 
Processor
Intel Pentium 2.0 GHz or higher
 
Memory (RAM)
2GB or higher
4 GB Preferred
Hard Drive
60GB or higher
 
Video Adapter
32-bit or higher /16MB VRAM or higher
DirectX 9 graphics device with WDDM 1.0 or higher driver
Video Monitor
Dual monitors
Minimum 17" / 1024x768 resolution or higher
 
Network Adapter
100 Mbps or higher
 
Standard Applications
•    Office Professional 2010
•    Outlook 2010
•    Lync 2010
 
Additional Applications
•    Microsoft .NET Framework 4.0
•    Microsoft SQL Server Compact Edition 3.5
•    Microsoft Silverlight 4
 
RAS requirements
•    Join Microsoft Domain
•    Microsoft antivirus software
 



2.9.5.
Access to Internet

Vendor shall provide internet access bandwidth at a minimum of 20 kilobits per
second (kbps) per workstation. In addition to internet access, the supplier
shall meet the following specifications:
•
Ability to support Internet Protocol Security (IPSec)

•
Maintain the ability to deploy Point to Point Tunneling Protocol (PPTP) and
virtual private





--------------------------------------------------------------------------------



network (VPN) capabilities to the desktop
•
Support and maintain Remote Access Service (RAS), including card readers

•
Disparate redundant Internet Service Provider (ISP) provisioning



2.9.6.
Network and Servers

a)
Network specifications

Vendor shall be responsible for its local area network (LAN). In addition, the
supplier shall:
•
Maintain latest versions of the anti-virus protection software required to
protect against potentially harmful viruses

•
Provide firewall protection against unauthorized access to any computers with
any Microsoft information

•
Provide 10 private IP address for each 1 public IP address (a 10:1 ratio) if
Network Address Translation (NAT) is used



2.9.7.
Telecom



a)
Private branch exchange (PBX) requirements

Vendor shall provide functionality of a traditional PBX, including (but not
limited to) call transfers in blind or consult mode, conference calls with a
dedicated and non-dedicated conference board, call parking, and call pick-up.


Additional specifications include:
•
A solution capable of supporting Telephony Application Programming Interface
(TAPI) integration to Microsoft tool sets.

•
Digital circuits, entire phone system by plugging digital lines, T1/E1 trunks
and IP telephony-oriented network interfaces directly into the PBX solution.

•
Auto play messaging located on/off the supplier’s location to minimize downtime
impact in the event of telecom system failure.

•
Outbound dial-tone including PBX trunk card(s) and trunks for customer
call-backs.

•
License-compliant music for calls on hold

•
Full voice mail capabilities



b)
Automatic call distribution (ACD) requirements

Vendor shall provide functionality quickly and accurately route incoming calls.
ACD requirements include:
•
Ability to configure any number of agent queues for different lines of support
such as trial support, presales queries, etc.

•
Ability to configure multiple queues for enhanced distribution control and
efficiency of the supplier’s Tele members, such as multi-skilled queues.



c)
ACD preferences

Microsoft prefers that the supplier ACD has built-in multimedia support with a
universal queuing engine. The system should queue and distribute text chats,
e-mails, web-based interactions and other events chosen to track contacts – all
using the same skills-based routing as for telephone calls.


d)
ACD maintenance

Vendor shall be responsible for all maintenance, upkeep and upgrades for the ACD
system. At no time shall the system hardware and software be below the “Minimum
Recommended Configuration” as specified by the system’s manufacturer. Additional
requirements include:




--------------------------------------------------------------------------------



•
Vendor shall have a maintenance contract with a manufacturer-approved support
provider.

•
Vendor shall schedule periodic system updates as recommended by ACD manufacturer
in accordance with support agreement.

•
Vendor shall have at least one technical resource at each site that is
manufacturer certified on the ACD.

•
All planned or scheduled ACD maintenance shall be performed during non-business
hours, whenever possible. Written (e-mail) notification must be provided to
Microsoft technical resources a minimum of 96 hours in advance or immediately
upon maintenance requirement identification. Events should not be initiated
unless confirmation/acknowledgement is provided by Microsoft technical
resources.



e)
Call activity monitoring and recording

Vendor telecom solution shall provide Team Leaders and Microsoft employees
real-time call monitoring and recording compliant with applicable regulations.
The on-demand monitoring and recording system shall be easy to use, activated at
the Team Leader’s console. The system will record and deliver recorded
interactions in known data file formats such as .wav and HTML.


f)
Additional requirements:

•
Recordings should be kept for no less than **** days for ****% of the calls

•
The recording system must allow hierarchical security model to control all
recording history to ensure security and confidentiality of recorded
interactions

•
The recording system must be kept in a secured database



2.10.    Confidentiality
2.10.1.
Vendor will have internal policies on confidentiality, protection of personally
identifiable information and protection of intellectual property applicable to
and consistent with the terms of this SOW. Vendor will ensure that all Vendor
staff receives training on the above policies and the relevant terms of this
SOW, as applicable to the work performed by that employee. Vendor will ensure
this training is completed before Vendor staff interacts with Customers.

2.10.2.
Vendor will perform quarterly internal audits and report to Microsoft.





2.11.    Training Requirements


2.11.1.
Vendor Responsibility

Vendor shall ensure that all vendor staff possess a skill level consistent with
the requirements of this SOW. vendor staff should have satisfactorily completed
all required training, as described in Vendor key measures below, before they
interact with Customers.
Vendor shall be solely responsible for providing trainers, organizing and
delivering training, including replication and cost of providing the training.
Vendor shall ensure that all vendor staff is trained based on the Microsoft
training program delivered in the Train the Trainer program and that all
trainees have completed the prerequisites indicated on any courses before
attending.


Microsoft requires that Vendor implement the training materials as they were
designed. If the training materials do not fit the required needs, Vendor shall
contact Microsoft prior to making any modifications or additions to the content.


The Vendor shall ensure that required training is provided to all members of its
Tele team, and that operations are not adversely affected during the
administration of training to any individual or group of individuals.






--------------------------------------------------------------------------------



At Microsoft’s discretion, Vendor shall be responsible to host Train the Trainer
sessions at the Vendor’s Site(s). Vendor shall be required to have their
trainers available for all Train the Trainer sessions.


Trainers should be active members of the quality monitoring sessions and
process. Trainers shall work very closely with the Vendor Quality Manager to
review actual performance of vendor staff, identifying potential gaps and then
organizing subsequent training to reduce these gaps if approved by Microsoft.
Trainers should review call monitoring templates and identify individuals that
need further coaching/training or more generally identify, on an ongoing basis,
general training needs for the overall team.
a)
Training Facilities

Vendor shall ensure that each Site maintains adequately equipped training
facilities to deliver training to vendor staff in connection with the Work
covered by this SOW. Such facilities shall at a minimum include training rooms
equipped with:
•
Training computer desktops meeting or exceed the minimum requirement set out in
section 2.10 of this SOW

•
Overhead projectors

•
Flip charts and other equipment typically used to provide training

•
Facility to provide on-the-phone training

New Hire Training – Estimated Commitment
Inside Sales Specialist (ISS)
Rainmaker Agent Induction Training –****hours
**** product training – **** hours
**** product training – **** hours
New Hire Training – Estimated Commitment
CRM Inside Sales Specialist (ISS)
First month – **** hours
Within three months – **** hours
Within first year – **** hours
One year total – **** hours
Annually after first year – **** hours


Team Lead
First Month – **** hours
Within three months – **** hours
Within first year – **** hours
One year total – **** hours
Annually after first year – **** hours




2.11.2.
Microsoft Responsibility

As deemed necessary by Microsoft, Microsoft shall provide readiness plans and
Train the Trainer programs for new products, service updates, program launches
and tools enhancements or rollouts, or if there is a significant change to
current products or processes / initiatives. This shall include training
materials and documentation as appropriate. Training will be available on ****.
Train the Trainer sessions may take place at Microsoft locations, as well as at
the Vendor location. Train the Trainer session may also be conducted by
Microsoft via conference call or via video conference facility.
Microsoft is under no obligation to provide ongoing training after initial
launch of Work contained in this SOW




2.11.3.
Vendor Key Measures

Vendor shall ensure that:
All training requirements will be completed prior to first trial participant
outbound call is placed. Additionally, all ISS resources will be tested and
certified proficient prior to being released to the floor.
•
Training is delivered in a timely and consistent way;

•
Trainees are provided with the opportunity to provide feed-back on all training
sessions

•
Feed-back is analyzed and changes/improvements are implemented to ensure optimum
training sessions. Subject to any requirements under local data protection or
privacy laws, trainee feedback should be made available to Microsoft upon
request,

    


2.11.4.
Quality Monitoring & Coaching

Vendor shall employ customary procedures for monitoring the quality of service
provided by the ISS . A Quality Monitoring Form shall be developed by Vendor,
meeting Microsoft approval, and consistently used by Team Leaders and retained
for reporting purposes. Vendor is encouraged to provide a list of key
checkpoints for a proposed QM Form for telephone calls and e-mails.


a)
Telephone and E-mail monitoring

i.
Within first **** days on live queues

ii.
After ****days on live queues

iii.
Substandard performer



ISS Status
Defined as
Telephone & E-mail QM Frequency
New hire
Less than ****days on live queues
**** per week
New hire
substandard performer
Scored below “good” on any **** weekly QM sessions
**** additional monitors (**** total) per week for ****week period.  The
****week period starts over upon any violation.
Experienced
More than ****days on live queues
**** per week
Experienced
substandard performer
Scored below “good” on**** weekly QM session
**** additional monitors per week (**** total) for ****week period.  The
****week period starts over upon any violation.



b)
Coaching

i.
Weekly coaching sessions documented on QM Forms for each ISS who does not incur
any violations

ii.
Coaching session required within **** hours of any violations, documented on QM
Form

c)
Reporting

i.
Spreadsheet tracking log for each individual shall be kept, noting dates and
outcomes of each QM session

d)
Plan of Action

i.
Supplier shall present a plan of action that defines a chronic substandard
performer and the consequences for such



2.12.    Reporting Requirements
Vendor will provide the following reports to Microsoft in accordance with the
schedule indicated.


Reporting
Reporting is a shared responsibility between Vendor and Microsoft. Vendor needs
to promptly and




--------------------------------------------------------------------------------



accurately enter all necessary and requested data into the **** - Online trial
management system and other tools as specified. In addition, Vendor will need to
track and record all Vendor-specific activities required for reporting purposes.
Microsoft will generate and communicate all necessary reports with the Vendor in
a timely manner so that Vendor may be prepared to fulfill its responsibilities
in scheduled meetings, **** and **** Online trial conversion discussions, etc.


2.12.1.
Daily reporting

a)
Vendor ensures ISS correctly enter daily activities in the **** system.



2.12.2.
Weekly reporting

a)
Microsoft provides the trial conversion report

b)
Vendor provides and explains strategic priorities for the next week

c)
Vendor provides customer contact statistics (i.e. percentage of trial customer’s
reached within 24 hours of sign up and the number and percentage of customers
successfully profiled) and other customer contact information as requested by
Microsoft

d)
Vendor provides the QM Report and, if requested by Microsoft, the QM Forms

e)
Vendor provides Personnel Change Report, which includes name of any person
changing roles or separating from the Supplier, accompanied by person’s
position, date of separation, reason for separation and plan of succession

f)
Vendor will provide an update on attrition as well as the status of any open
positions.





2.12.3.
Monthly Reporting

a)
Microsoft provides trial sign-up statistics including the trial conversation
rate report

b)
Microsoft provides trial closed data and associated seats

c)
The Vendor reviews with Microsoft actual vs. budgeted expenses

d)
The Vendor provides process improvement recommendations based on any adverse
results in:

•
KPIs

•
Personnel Change Report / Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report

e)
The Vendor addresses any operational issues



2.12.4.
Quarterly Reporting

a)
Microsoft provides a business performance summary, including

•
Trials converted, ****, **** Online and ****customer and seat adds and **** and
**** Online revenue performance

•
Trial sign-ups

•
Customer satisfaction results

◦
Microsoft conducts the survey, collates and publishes the results each quarter
along with areas for improvement.

◦
The vendor prepares a plan to address the identified areas for improvement.

b)
The Vendor provides quarterly personnel summary, including attrition

c)
The Vendor provides SLA status reports:

•
Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report

d)
The Vendor reviews with Microsoft actual vs. budgeted expenses

e)
The Vendor provides process improvement recommendations based on any adverse
results in:

•
KPIs

•
Personnel Change Report / Personnel Replacement Time





--------------------------------------------------------------------------------



•
Training Report

•
TT&I Report

f)
The Vendor addresses any operational issues

g)
Microsoft validates and communicates all KPI goals for the next quarter

    
i.
Microsoft prepares **** and **** Online customer adds, seat adds, trial
conversion rate and customer satisfaction goals for the next fiscal year in
quarterly views. Microsoft will provide a draft of its annual forecast to Vendor
for Vendor’s review. Microsoft, in its sole discretion, may consider Vendor’s
input when finalizing the annual forecast.



2.13.    Project Governance
Vendor will participate in the regular meetings indicated below.
 
Business Reviews


2.13.1.
Weekly Service Review Meetings

Vendor shall organize a weekly review meeting with the focus on reviewing the
outputs covered in reporting section 2.13.


2.13.2.
Monthly Operational Business Reviews

Vendor shall organize and present monthly operational business reviews for
Microsoft. The agenda and expectations shall be based on input from the
Microsoft Account Manager and/or the Microsoft Service Delivery team. In
general, these meetings shall include a Vendor performance review, continuous
improvement projects, management status reviews, efficiency optimization
initiatives and other operational areas and issues. Operational business reviews
may be held via a telephone conference facility. Vendor participants would
typically be key operational management i.e. those Vendor staff responsible for
day-to-day performance against core metrics set out in this SOW.


At a minimum, the following will be provided for each business review:
a)
Microsoft provides trial sign-up statistics including the trial conversion rate
report

b)
Microsoft provides trial closed data and associated seats

c)
Vendor reviews with Microsoft actual vs. budgeted expenses

d)
Vendor provides process improvement recommendations based on any adverse results
in:

•
KPIs

•
Personnel Change Report / Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report



e)
Vendor addresses any operational issues

Business Review expectations:
•
Soft copies of presentation shall be made available five (5) business days prior
to meeting.

•
Where Vendor has failed to meet core business metrics for **** consecutive
months, Vendor shall provide a Correction Action Plan and execution status of
plan



2.13.3.
Quarterly Business Review

Quarterly Business Reviews (QBRs) shall be held every three (3) months,
face-to-face in a mutually agreed location, generally at one of Vendor’s
locations (i.e. a Site currently delivering service for Microsoft). It may on
occasion be held at a Microsoft office. Conference call participation should be
limited. To maintain focus and ensure direct and open communication, only key
participants shall be present and shall include senior management representation
from both parties. The purpose of the QBR is to review Vendor




--------------------------------------------------------------------------------



performance, business trends and strategic direction. In general, these meetings
shall assess the future outlook and review the previous period.

QBRs shall include, but not be limited to the following components:
a)
Microsoft provides a business performance summary, including

•
Trials converted, **** and **** Online customer and seat adds and **** and ****
Online revenue performance

•
Trial sign-ups

•
Customer satisfaction results

o
Microsoft conducts the survey, collates and publishes the results each quarter
along with areas for improvement.

o
Vendor prepares a plan to address the identified areas for improvement.

b)
Vendor provides quarterly personnel summary, including attrition

c)
Vendor provides SLA status reports:

•
Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report

d)
Vendor reviews with Microsoft actual vs. budgeted expenses

e)
Vendor provides process improvement recommendations based on any adverse results
in:

•
KPIs

•
Personnel Change Report / Personnel Replacement Time

•
Training Report

•
TT&I Report

f)
Vendor addresses any operational issues

g)
Microsoft validates and communicates all KPI goals for the next quarter



QBR expectations:
•
Held the month following a completion of each three (3) month period

•
Soft copies of the presentation shall be made available five (5) business days
prior to meeting.

•
Where Vendor has failed to meet core business metrics for **** consecutive
months, Vendor shall provide a Corrective Action Plan and execution status of
plan.



Each party shall be responsible for all costs incurred by such party in
connection with these meetings.
A template for the QBR meeting shall be supplied by the Microsoft Account
Manager in advance of any review meeting.
Nothing in this section shall prevent more frequent reviews being performed by
either party. Any failure of Vendor and Microsoft to provide the reviews or have
the meetings described in this section shall not affect Vendor’s obligations
under the VSA or this SOW or the rights and remedies of Microsoft for Vendor’s
non-performance under the VSA or this SOW.


2.14.    Security Requirements


In addition to the security requirements contained in the Agreement and
elsewhere in this SOW, Vendor shall implement and/or comply with the following
security requirements.


To the extent Services are performed at Vendor Facilities, Vendor shall provide
a secured Facility which




--------------------------------------------------------------------------------



limits the access to the Facility by non-authorized Vendor employees.


In the event that that Vendor chooses to create an Offsite Facility, additional
requirements will be provided to Vendor, subject to the Change Control process
set forth in Section 5 of this SOW. “Offsite Facility” means any location not
owned or leased by Microsoft that has a persistent connection to the Microsoft
corporate network. A persistent connection is one that continues to exist in
perpetuity such as a dedicated network connection. A RAS connection is not an
example of a persistent connection. As of the Effective Date of this MSOW, there
is no Vendor Offsite Facility used for the performance of Services, as the term
is defined above.


a)
Privacy - Vendor Privacy Assurance (“VPA”) Program

Vendor shall participate in Microsoft’s VPA Program to ensure that appropriate
information security and privacy measures are contemplated and integrated into
the Vendor environments that handle Microsoft customer, employee, and/or partner
personal information. Access to the VPA information at the following link:
****
b)
Data Protection

The level of physical access control for any area that contains institutional
information is determined by the level of risk and exposure. Data centers and
other locations where restricted information is housed will be protected at all
times by physical access controls such as keys, access cards, and/or security
alarms.
Vendor shall ensure that all network equipment and computing equipment
containing sensitive or business critical systems and data are kept in an
access-controlled secure physical location. Each server room will be restricted
to IT and Maintenance personnel only. 
All Microsoft data will be kept secure and access to it and Microsoft tools will
be strictly limited to those directly involved with the Microsoft account.
Vendor shall ensure that:


•
Work areas are secured from unauthorized personnel;

•
Separate login passwords and user names are provided for all personnel who have
access to Microsoft records in order to track changes by each specific user.
Personnel shall not share, communicate, or otherwise divulge their passwords or
allow anyone to use their login/password;

•
Transactions can be traced to specific users;

•
Security practices require passwords for system access at the system level;

•
Passwords are secured, not posted or distributed, changed periodically, and are
unique to a user. All network passwords shall expire every sixty (60) days for
privileged accounts and every ninety (90) days for user accounts;

•
Users log out of the system when not in use;

•
Reasonable efforts are made to use most current version of Windows service
pack/security features for general network access;

•
Remote host files and trusted hosts are reviewed on a periodic basis and no less
than semi-annually for appropriate security;

•
All users are reviewed, including but not limited to, system administrators,
server operators, printer operators, and backup operators granted system
resources on a periodic basis and no less than semi-annually for appropriate
security;





--------------------------------------------------------------------------------



•
All inactive accounts that have not logged on for more than 45 days or within 24
hours of termination of employment are removed; and All computers used by the
Vendor must be encrypted with the highest possible encryption standard
(BitLocker or greater).



3.
Term and Termination



3.1.
Term. This SOW will commence on the SOW Effective Date and continue until June
30th, 2015.



3.2.
Automatic Termination: In the event that notification of renewal has not been
provided by Microsoft thirty (30) days prior to the end of the applicable term,
this SOW will automatically terminate at the end of the applicable term.

3.3.
Termination for Convenience

(a)    To the extent the termination provisions herein are inconsistent with
those in the VSA, the termination terms herein shall govern this SOW. Otherwise,
the termination provisions in the VSA shall apply.
(b)    Microsoft has the right to terminate this SOW for convenience with 60
days advance written notice.
3.4.
Termination for Default

Either party may terminate this SOW if the other party has experienced a default
set forth below:
Rainmaker Default. For the purposes of this SOW, a default shall have occurred
with respect to Rainmaker, if:
(a)
Rainmaker fails to perform or comply with any material term or condition of this
SOW or governing VSA; or

Microsoft Default. For the purposes of this SOW, a default shall have occurred
with respect to Microsoft if:
•
Microsoft shall fail to make a payment to Rainmaker under the SOW;

•
Microsoft fails to perform or comply with any material term or condition of this
SOW or governing VSA.



For the purposes of this SOW, a material default shall have occurred with
respect to either party if such party ceases to do business as a going concern
(a corporate consolidation, merger, reorganization or acquisition through which
a party may be succeeded in its business by another entity shall not in and of
itself be deemed to be ceasing to do business); or becomes insolvent, makes a
general assignment for the benefit of creditors, files a voluntary petition of
bankruptcy, suffers or permits the appointment of a receiver for its business or
assets, becomes subject to any proceeding under U.S. bankruptcy law, or has
wound up or liquidated its business voluntarily or otherwise; or as otherwise
defined in Section 11 – Term of Agreement in the VSA).


Default Notice and Cure Period. Upon the occurrence of a default as defined
herein, the non-defaulting party shall issue a written Notice of Default to the
other party. Except as otherwise provided herein, the non-defaulting party may
terminate this SOW thirty (30) days after issuance of the Notice of Default,
unless the defaulting party has cured such default within the thirty (30) day
period or such longer period as may be required to cure such default, provided
that the defaulting party has, within said thirty (30) period, commenced and is
diligently pursuing an effective cure except that this longer period to cure
does not apply to Vendor’s obligation to maintain its line of credit.






4.
Pricing and Payment:





--------------------------------------------------------------------------------



Pricing and payment for all Work provided hereunder shall be in accordance with
the following.


4.1.
Pricing

Pricing will be effective immediately.


 
ISS Agent Rates FY 13
# Agents
Annual Cost
Americas
 
 
 
ISS Level 1
****
****
****
ISS Level 2
****
****
****
EMEA
 
 
 
ISS Level 1
****
****
****
ISS Level 2
****
****
****
APAC
 
 
 
ISS Level 1 - English
****
****
****
ISS Level 2 - English
****
****
****
ISS Level 1 – Multi Lingual
****
****
****
ISS Level 2 – Multi Lingual
****
****
****
Sub-Total
 
****
****



Ongoing Services Fees
Rate
# Hours/Month
Monthly Cost
# Months
Annual Cost
Business Analyst Services


****
****
****
****
****





Total FY’13 Annual Budget
4,891,219







5.
Pay For Performance

The Vendor agrees to the following pay-for-performance payment model.


5.1.
Base Quarterly Payment:

i.
The sum of the Fixed Quarterly Payment and Variable Quarterly Payment.

ii.
This amount is identified in advance and, with the exception of agreed to
increases in a headcount-set forth in a signed change order, does not change. It
is designed to account for all costs of delivering the services requested in
this SOW.

The vendor’s performance is measured in two ways: key performance indicators
(KPIs) and service level agreements (SLAs) in a pay-for-performance payment
model.
There are two components of the Base Monthly Payment: the Fixed Quarterly
Payment and Variable Quarterly Payment. The Fixed and Variable Payments are
combined to produce the Base Quarterly Payment to the vendor.
5.2.
Fixed monthly payment:

i.
The fixed quarterly payment represents 100% of the total compensation in the
first **** months of this SOW.

ii.
For the remainder of the Term of this SOW, the fixed quarterly payment
represents ****% of the total compensation.





--------------------------------------------------------------------------------



iii.
The Vendor will bill Microsoft on a monthly basis the Fixed portion of the Base
Quarterly Payment based on the staffing level for each month in the quarter.

5.3.
Variable quarterly payment:

i.
This amount is determined by the vendor’s aggregate performance in the KPIs and
SLA’s referred to in section 2.8. The variable quarterly payment represents the
remaining ****% of the total compensation during the first ****months of this
SOW.

ii.
For the remainder of the Term of this SOW, the variable quarterly payment
represents the remaining ****% of the total compensation.

iii.
The Vendor will bill Microsoft on a quarterly basis for the remainder of the
Base Quarterly Payment.

5.4.
Key Performance Indicators (KPIs):



a)
KPIs

i.
Trial Conversion Rate: ****% of Trials received will be converted to qualified
opportunities (completed profiles and customer need established) - Qualified
opportunities / total number of trials completed.

ii.
Chat Conversion Rate:****% of Chats result in a qualified opportunity. -
Qualified opportunities / total chat - abandoned immediately.

iii.
Prospecting Conversion Rate: ****% of Trial received will be converted to
qualified opportunities (completed profiles and customer need established) -
Qualified opportunities / total number of records completed. Microsoft and
Rainmaker will mutually agree on Data Quality assumptions on a quarterly basis
that drive a****% Prospecting Conversion Rate. If Data Quality falls below the
established minimum agreed by both parties, an adjustment to the Prospecting
Conversion Rate will be mutually agreed by both parties via the change order
process.

iv.
Partner quality validation: maximum of ****% of total qualified opportunities

Vendor will be judged on the Quality of Leads handed off to Partner through the
partner quality validation process. Rainmaker will send a pre-formatted form
email to each partner that receives a qualified opportunity. The partner is
required to respond with a fully completed opportunity quality assessment within
5 business days from sent date. Rainmaker will review any negative feedback on
the opportunity quality by reviewing recorded calls and provide closed loop
activity prior to acceptance that the opportunity failed the criteria.
The calculation to be used will be # that Failed Quality Criteria/Total
Qualified Opportunities.
v.
Attrition

Number of total team members that have left / Total team
vi.
Trial response: ****% of the trials received with at least one attempt in 24
hours after creation in the **** (business days)

vii.
Chat response time: ****% of the chats answered in **** seconds

viii.
Contacts/day/agent: total number of records completed with a final definition
including all capabilities (trials+chat+outbound calls)

b)
KPI Weighting

The table below shows the weightage assigned to each metric as a percentage of
the total Variable Payment.




--------------------------------------------------------------------------------



Metrics
Targets
Weightage
Trials response time
****
****
Chat response time
****
****
Contacts/day/agent
****
****
Attrition
****
****
Trial Conversion Rate
****
****
Chat Conversion Rate
****
****
Prospecting Conversion Rate
****
****
Partner quality validation
****
****







6.
Service Level Agreements (SLA’s)



In performing the Services hereunder, Vendor shall meet or exceed the metrics
described herein
(a)
All metrics listed below are to be managed by Rainmaker on a daily basis,
reported to Microsoft on a weekly basis, and evaluated by both parties monthly
against milestone objectives.

(b)
Service Level Agreement

All metrics listed in the Core and Supporting Metrics are to be managed by
Rainmaker on a daily basis, reported to Microsoft on a weekly basis, and
evaluated by both parties monthly against milestone objectives. The SLA’s are
comprised of two components: Core Metrics and Infrastructure Metrics.
(c)
The vendor will be subject to penalties pursuant this Section for not meeting
the agreed to SLA’s.

(d)
Vendor will have ****days grace period from the effective date of this agreement
before the following SLAs become effective.



i.
Core and Supporting Metrics



Service Level Name
Target
Reporting Frequency
Penalty
Description
Average Time to Fill a vacancy
****
****
****
For each vacant position that remains open for greater than ****calendar days.
Operational Readiness
****
****
****
****% ISS to complete Training Curriculum and ongoing trainings
Quality Assurance Metrics as listed in Section 2.11.4
****
****
****
Provide monthly report showing quality assessment results and improvements
plans.


Applies to agents that have been in role for at least ****days.



ii.
Infrastructure Metrics





--------------------------------------------------------------------------------



TTI Performance Metrics (during business hours)
Service Level Name
Target


Desktop Availability of supplier’s international private leased circuit (IPLC)
LAN/WAN for tool access
****
Desktop Availability of supplier IPLC for Telecom
****
Latency Average to the closest proximity Microsoft Data Center
(cxnspar.partners.extranet.Microsoft.com)
****
Latency Peak
****
Bandwidth Utilization Average (Kbps)
****
Bandwidth Utilization Peak (Kbps)
****





iii.
Infrastructure Performance Monitoring

Metric
Requirement
Infrastructure - Primary Internet Connection Bandwidth
Latency Peak (From Vendor Site to Microsoft Extranet)
Performance data from Vendor
Infrastructure - Backup Internet Connection Bandwidth - Optional Report
Latency Average (From Vendor Site to Microsoft Extranet)
Performance data from Vendor
Latency Peak (From Vendor Site to Microsoft Extranet)
Performance data from Vendor
Telecom - PBX, Voice Circuit and PSTN Lines
Inbound circuit and Outbound circuit Utilization:-
 
Utilization Average (Example: # of voice channels are used out of total #)
Performance data from Vendor
Utilization Peak – Optional
Performance data from Vendor





7.
Contacts and Escalation

  
5.1.
Contacts and Escalation Procedure

The following representative from Microsoft, or their successor or designee,
will be considered the Microsoft Vendor Account Manager or VAM and will have
authority to represent Microsoft with respect to this SOW: ****


The following representative from Vendor, or their successor or designee, will
be considered the Vendor Account Manager and will have authority to represent
Vendor with respect to this SOW: ****


If the above Microsoft and Vendor representatives are unable to come to
agreement on decisions that affect this SOW, the issue will be escalated
respectively by the parties to management as follows:


8.
Change Management

Changes to this SOW will be in accordance with the process described in Section
4(f) of the Agreement. Approved Changes will be memorialized in writing using
the Change Control Form attached hereto as Exhibit A and, upon signature by both
parties, will become an attachment to this SOW.


9.
Additional Terms

9.1.
All terms contained in the Addendum for the Provision of Contact Center
Services, attached to the





--------------------------------------------------------------------------------



Agreement, are deemed to apply to the On-Line Trial Success Management Work
performed under this SOW.
9.2.
Accessibility of Vendor data and systems.  Vendor will keep all Accessible
Systems accessible to Microsoft and any third parties identified in the
applicable SOW. They will be accessible during the time specified in the
applicable SOW.  This does not apply to maintenance periods scheduled at agreed
upon times. The parties will attempt to identify any Accessible Systems in each
applicable SOW.  For purposes of this section, “Accessible Systems” mean
communications and computing systems that:

9.3.
Vendor must make accessible to Microsoft under the terms of a SOW; or

9.4.
Microsoft needs to access to have real-time visibility into the performance,
tracking and customer data related to the Work under this SOW.

9.5.
Vendor’s duty with regard to conflicts or potential conflicts of interest.
Vendor will use reasonable procedures to promptly identify potential conflicts
of interest related to the Work performed under this SOW. Vendor will also use
commercially reasonable efforts to require its Affiliates, employees and
subcontractors to avoid potential conflicts of interests. Conflicts of interest
include, but are not limited to, transactions involving the Work where Vendor or
its Affiliates (or, a subcontractor or its Affiliates) have any direct financial
interest.

9.6.
Compliance with Security, Technical and Financial Requirements.   

9.7.
Microsoft may review and inspect Vendor's compliance with its obligations
relating to physical and IT security controls, asset management policies,
confidentiality (including safeguarding of PH), and other security, and
technical policies and requirements provided for in this Agreement, SOW or
identified below as well as Vendor’s financial solvency. Microsoft may consult
with Vendor’s personnel as is reasonable for verification of the above.  Any
such review and inspection shall be paid for by Microsoft.  Microsoft will
provide notice to Vendor of any non-compliance.

9.8.
Vendor agrees to promptly correct any non-compliance detected within **** days
from the date of the report unless a different period is agreed on by the
parties for Vendor to come into compliance.



10.



IN WITNESS WHEREOF, the parties have executed this SOW by their duly authorized
representative as of the Effective Date set forth above.




__/s/ Robert Jones                                    July 22, 2012__
Robert Jones, Microsoft GM WW Tele Mgt & Inside Sales                    Date




__/s/_Vahe Torossian                                July 25, 2012__
Vahe Torossian, Microsoft Corporate VP SMSP                        Date






__/s/ Timothy Burns                                    July 21, 2012__
Timothy Burns, Rainmaker Corporate Controller/SVP Finance &
HR                Date








--------------------------------------------------------------------------------





Exhibit A – Change Control Form


Date Requested: ____________________    Change Number ___________


Title of Request: ____________________________    Requested By:
_____________________________
This Change to the [SOW Title] SOW dated [SOW Effective Date] between Microsoft
Corporation (“Microsoft”) and [Company Name] (“Vendor”) is entered into between
the parties and is effective on [Change Effective Date]. This Change Order is
subject to all terms and conditions in the Agreement and SOW. The parties agree
as follows:
Change Requested in: (Check all that apply)
Specifications Deliverables
Schedules Services
 Other ____________________________
Affected Section #s of Statement of Work, or name of other document:


Description of Change:
Reason for Change:
Impact of Request on SOW:
Section
 # Current language: Proposed language:
 
 




 
 
 
 
 
 
Category of Change (complete all that apply):
                            Current Proposed:
Cost
 
 
Schedule
 
 
Resources
 
 
Effective Date
   This Change Control will be effective on the _____ day of __________, 200__.
Vendor Approval
Print Name/Title____________________________ Signature__________________________
Date__________
Microsoft Approval
Print Name/Title____________________________ Signature__________________________
Date__________





